Citation Nr: 1414228	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for right foot pes planus and great toe degenerative joint disease of the MTP head with hallux valgus (a right foot disability).

2.  Entitlement to an initial disability rating higher than 10 percent for left foot pes planus and great toe degenerative joint disease of the MTP head with hallux valgus (a left foot disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from October 1978 to September 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. The St. Petersburg, Florida RO has jurisdiction of the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, on the July 2010 VA Form 9, the Veteran indicated that he did not want a Board hearing.  However, the Veteran filed another VA Form 9 dated in April 2011 indicating that he wishes to testify before a Veterans Law Judge seated at the RO (Travel Board hearing).  The January 2014 Appellate Brief also indicates that a Travel Board hearing is requested.  Moreover, the June 2011 VA Form 8 certifying the Veteran's appeal to the Board notes that the Veteran has requested a hearing before the Board.  

Because the Veteran has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with this appeal, a remand to satisfy the hearing request is warranted.  As Travel Board hearings are scheduled by the RO, this case should be returned to the RO to arrange for such a hearing unless the Veteran affirmatively indicates otherwise.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.103, 19.75, 19.76, 20.700, 20.703, 20.704 (2013).


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge in connection with this appeal.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


